ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                              )
                                           )
Maruf Sharif Construction Company          )      ASBCA Nos. 61853, 61918
                                           )                 61974,62022
                                           )
Under Contract No. N33 l 9 l-l 4-D-l 053   )

APPEARANCE FOR THE APPELLANT:                     Mr. Mohammad Asif Stanekzai
                                                   President

APPEARANCES FOR THE GOVERNMENT:                   Craig D. Jens en, Esq.
                                                   Navy Chief Trial Attorney
                                                  Rawn M. James, Jr., Esq.
                                                   Trial Attorney

                                  ORDER OF DISMISSAL

      The disputes have been settled. The appeals are dismissed with prejudice.

      Dated: February 25, 2020



                                               OWEN C. WILSON            ----
                                               Administrative Judge
                                               Vice Chairman
                                               Armed Services Board
                                               of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 61853, 61918, 61974, 62022, Appeals of
Maruf Sharif Construction Company, rendered in conformance with the Board's Charter.

      Dated:


                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals